ORDER

PER CURIAM.
Appellant, Deborah Stephenson, appeals from the denial of her Rule 24.035 motion by the Circuit Court of St. Louis County, specifically challenging the circuit court’s refusal to allow her to withdraw her guilty plea as required by Rule 24.02(d)(4). We affirm. We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence and is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court pursuant to Rule 84.16(b).